Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/7/2022.  Claims 1-15, 18-20, 22-23, 25-32 are cancelled; claims 16-17 are amended.  Accordingly, claims 16-17, 21, 24 and 33 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 16-17, 21, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaru et al (US 2007/0232760) in view of Burczyk (US 3,309,441), and Sakaya et al (EP 0 919 368 A2).
Fujimaru et al disclose in example 1, mixing 23.0 g of acrylic acid obtained in production example 1, 244.0 g of aqueous sodium acrylate solution obtained in production example 2, and crosslinking agent composition obtained in production example 4 as a crosslinking agent (i.e. 0.1 mol% relative to the total monomer) were mixed in aqueous solution to yield aqueous monomer solution with a concentration of the monomer of 33% by weight (i.e. reads on the mixing step “i” in present claims 16-17, amounts of components (α1), (α3) and (α5) in present claims 16-17) and neutralization rate of 75 mol% (i.e. reads on degree of neutralization in present claim 21).  Components (α2) (α4), and (α6) are not required, since they may be present in amounts 
Fujimaru et al fail to disclose the step of adding anti-stick aid before and/or in step “iii” (i.e. drying) and adding anti-stick aid before step “iii” to the apparatus used subsequent to step “ii”; process of applying; and properties.
However, Burczyk et al teach an apparatus for processing of polymers (title).  Most thermoplastic resinous material does not adhere to a polytetrafluoroethylene coating or the surface may be treated with a mold release agent, such conditions depending primarily on the resinous material being processed.  The selection of such release materials being well within the ability of one skilled in the art (col. 3, lines 53-61).  It is desirable to maintain temperature of the resin-receiving roll (i.e. an apparatus) sufficiently high.  Roll temperatures become less critical if an anti-sick coating, such as fatty acids, are applied thereto (col. 6, lines 46-67) which reads on coating an apparatus prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Burczyk, Sakaya et al and case law, it would have been obvious to one skilled in art prior to the effective filing of present application, to apply anti-sticking agent, of Sakaya et al, before and/or in step “iii” (i.e. drying) to the apparatus used subsequent to step “ii”, of Fujimaru et al, for preventing the adhesion of untreated water-absorbing polymer to the surface of contact dryer in the drying step.  Additionally, given that the anti-stick agents of Sakaya et al are substantially similar to the anti-stick processing aid of present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the anti-sticking agents of Sakaya et al to function as non-permanent anti-stick processing aids, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  
With respect to process of applying the anti-stick aid, it is the office’s position that it is within the scope of one skilled in art at the time of filing of this application to apply 
With respect to properties, given that the positively recited process steps are disclosed in Fujimaru et al combined with the teachings in Burczyk and Sakaya et al, one skilled in art would have a reasonable basis to expect less than 10% of the untreated water-absorbing polymer to stick to the apparatus used in step “iii” subsequent to step “ii”, and less than 10% of water absorbing polymer from process step “iii” to stick to the dryer plate section, and 5 seconds after a 1800C turn, and the obtained water-absorbing polymer to exhibit CRC of between 27.1 g/g and 30.5 g/g, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Response to Arguments

The objection, and rejections under 35 U.S.C. 112(b) and 103 as set forth in paragraphs 4-7, of office action mailed 1/7/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
/KARUNA P REDDY/Primary Examiner, Art Unit 1764